Citation Nr: 1820234	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-28 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable rating since August 15, 2012, for postoperative ventral hernia with two residual scars.

2.  Entitlement to an initial compensable rating since August 15, 2012, for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force from March 1976 to March 1996.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2013 decision of the Houston, Texas, Regional Office (RO). In January 2017, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the San Antonio, Texas, RO. A hearing transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Board has determined that additional development is necessary and the appeal is, therefore, REMANDED as directed below.

1.  Reasons for the remand:

At the Veteran's January 2017 Board hearing, he provided treatment records and testimony indicating that his hernia disorder had worsened in that another hernia had been found and he had been recommended for surgery. Remand is necessary to obtain complete treatment records from Brooke Army Medical Center (BAMC) and to afford the Veteran an updated VA examination.

Remand of the issue of allergic rhinitis is necessary because the Veteran testified that he had had a nasal examination at San Antonio Military Medical Center (SAMMC) approximately 4 to 5 months prior to his Board hearing. Treatment records are not of record and remand is, therefore, necessary. Remand is also necessary to obtain an updated VA examination as the last examination was in July 2013.

2.  Associate with the record any clinical documentation from BAMC and SAMMC not already of record pertaining to the treatment of the Veteran for postoperative ventral hernia with two residual scars and for allergic rhinitis.

3.  Schedule the Veteran for a VA hernia examination to obtain an opinion as to the current nature of his postoperative ventral hernia with two residual scars. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

4.  Schedule the Veteran for a VA rhinitis examination to obtain an opinion as to the current nature of his allergic rhinitis. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

5.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




